Citation Nr: 0115217	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  98-06 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to May 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                  

The Board notes that in the appellant's substantive appeal 
(VA Form 9), dated in May 1998, the appellant requested a 
hearing at the RO before a local hearing officer.  The 
appellant also requested a hearing at a local VA office 
before a member of the Board.  A letter from the RO to the 
appellant, dated in September 1998, shows that at that time, 
the RO had scheduled the appellant for a hearing before a 
local hearing officer in October 1998.  A notation on the 
letter reflects that the appellant failed to show.  In 
addition, a letter from the RO to the appellant, dated in 
February 2001, shows that at that time, the RO had scheduled 
the appellant for a hearing before the Traveling Section of 
the Board in March 2001.  A notation on the letter reflects 
that the appellant failed to show.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

That notwithstanding, the VA has an obligation under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103) to advise the appellant of the evidence 
necessary to complete her application for VA benefits based 
on service connection for PTSD.  In this case, the appellant 
is hereby notified that preliminary review of the case 
indicates that the "evidence necessary to complete her 
application" for service connection for PTSD under 38 C.F.R. 
§ 3.304(f) includes the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).

In the instant case, the appellant contends that her 
currently diagnosed PTSD is mostly due to her experiences in 
Guam.  In this regard, the Board notes that although in the 
appellant's December 1997 VA PTSD evaluation, she was 
diagnosed with atypical depression, with anxiety, and the 
examiner noted that there was nothing to suggest that she was 
currently suffering from PTSD, in the appellant's February 
1997 VA "PCT" evaluation, which was conducted by J.H. 
Casada, M.D., Ph.D., PTSD Fellow, and I. Liberzon, M.D., PCT 
Chief, she was diagnosed with PTSD.  

In January 1997, the appellant submitted a PTSD 
Questionnaire.  At that time, she stated that while she was 
in the military, she served in Guam as a dental technician.  
The appellant indicated that on one occasion, a plane 
occupied by "Seabees" was leaving the Guam Naval Air 
Station when it crashed.  She reported that as a part of the 
dental team, she had to help identify the "burnt bodies" by 
"charting" their teeth.  According to the appellant, the 
smell of burnt human flesh was overwhelming.  The appellant 
revealed that at present, she had nightmares about the 
experience.  

In the appellant's January 1997 PTSD Questionnaire, she 
stated that in the summer of 1976, she was working at the 
Naval Hospital in Guam when a dead sailor was found with his 
"head bashed in beyond recognition."  The appellant 
indicated that at that time, she was the only dental 
technician in the dental department and she was asked to 
assist the mortician in identifying the body by "charting" 
his teeth.  Subsequently, the appellant noted that she had a 
recurring nightmare of the dead sailor's body coming alive 
while her hands were in his mouth and he would bite them off.  
According to the appellant, she had tried to further her 
career in the dental field as a civilian, but had been 
unsuccessful due to that fear.  In the PTSD questionnaire, 
the appellant also stated that close to the dental tent were 
Vietnamese refugee camps.  She indicated that the refugees 
would try to get into the tent and grab at the technicians so 
that they would treat their "dental pains."  The appellant 
reported that occasionally, she had nightmares about the 
refugees fighting to get into the tent.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that she served in 
the United States Navy from August 1974 to May 1978.  The 
form also reflects that the appellant's Military Occupational 
Specialty (MOS) was as a dental technician.  In addition, her 
personnel records show that she was stationed in Guam from 
February 1975 until her discharge in May 1978.  

A correspondence from the RO to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
U.S. Army & Joint Service Environmental Support Group (ESG), 
dated in March 1999, shows that at that time, the RO 
requested that the USASCRUR verify the appellant's stressors.  
At that time, the RO submitted an attached statement from the 
appellant regarding her stressors.  The Board notes that it 
is unclear from the evidence of record as to whether the 
attached statement consisted of a copy of the appellant's 
January 1997 PTSD questionnaire or a separate statement from 
her which apparently is not of record.  In a correspondence 
from the USASCRUR to the RO, dated in January 2000, the 
USASCRUR stated that they did not provide general historical 
documentation or copies of records for large periods of time 
without a specific incident.  

In the instant case, the Board observes that it is unclear 
from the evidence of record as to which stressors the RO 
provided the USASCRUR for verification and whether they 
specifically requested verification of the alleged 
"Seabees" incident.  In addition, the information of record 
does not reflect that an attempt has been made by the RO to 
obtain stressor verification through the Department of the 
Navy.  The provisions of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL M21-1) pertaining to the evaluation of PTSD 
claims provide that, "where records available to the rating 
board do not provide objective or supportive evidence of the 
alleged inservice traumatic stressor, it is necessary to 
develop this evidence."  Manual M21-1, Part VI, 7.46(f)(2) 
(emphasis added).  Since the development outlined in the 
manual includes providing stressor information to the proper 
administration in an attempt to verify the claimed stressor, 
this procedure is deemed mandatory.  Additionally, to conform 
to the ruling of the Court, the RO must allow the appellant 
to supplement her statement and reevaluate it if the USASCRUR 
or the Department of the Navy is able to obtain some, but not 
all, of the stressor information submitted.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).  Such development is 
necessary before the Board can proceed with its appellate 
review of the claim.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  





To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to her claim, and 
to ensure full compliance with due process, the Board 
determines that it is necessary to return this matter to the 
RO for further development of the record.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000)(to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated her at any time including 
following service, for PTSD.  With any 
necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured.  In addition, the RO 
should also inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000)(to be codified at 38 U.S.C. §  
5103A (b)(2)).

3.  The RO should further request from the 
appellant, through her representative, a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which she alleges she was exposed in 
service.  The appellant should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The appellant is 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events and that she must be 
as specific as possible because without 
such details, an adequate search for 
verifying information can not be 
conducted.  

4.  Regardless of the response from the 
appellant, the RO should review the claims 
file and compile a list of the appellant's 
alleged stressors in as much detail as 
possible, to specifically include the 
"Seebees" incident.  The RO should then 
verify the occurrence of the claimed 
stressors through official channels, 
including the USASCRUR and the Department 
of the Navy.  Any information obtained 
should be associated with the claims file.  
If the search efforts produce negative 
results, documentation from that facility 
to that effect should be placed in the 
claims file.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the appellant 
should be afforded an examination by a 
psychiatrist to determine the presence of 
PTSD.  The RO must specify for the 
examiner the stressor or stressors that 
the RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  All 
necessary special studies or tests are to 
be accomplished.  In addition, the 
examiner should address the following: (a) 
whether the stressor(s) determined by the 
RO to actually have occurred was/were 
sufficient to produce PTSD, (b) whether 
the appellant meets the diagnostic 
criteria for PTSD under the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
and (c) whether there is a link between 
current symptoms and the stressor or 
stressors specified by the RO as 
established by the record.  The 
examination report should include a 
complete rationale for all opinions 
expressed. The claims folder must be made 
available to the examiner prior to the 
examination.        

6.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




